                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     at CHATTANOOGA

  UNITED STATES OF AMERICA                            )
                                                      )
  v.                                                  )      Case No. 1:18-CR-11
                                                      )
  JERRY WAYNE WILKERSON,                              )      JUDGES MATTICE/STEGER
  MICHAEL CHATFIELD,                                  )
  KASEY NICHOLSON,                                    )
  BILLY HINDMON, and                                  )
  JAYSON MONTGOMERY                                   )
                                                      )
                        Defendants.                   )

    MOTION IN LIMINE TO PROHIBIT CHARACTERIZATION OF REMUNERATION
                             AS “KICKBACK”


         Comes now the Defendants, Jerry Wayne Wilkerson, Michael Chatfield, Kasey

  Nicholson, Billy Hindmon, and Jayson Montgomery, by and through counsel, and pursuant to

  Fed. R. Evid. 403, U.S. Const. art. III §2, U.S. Const. amend. VI. move this Court to prohibit the

  United States from referring to remuneration allegedly received or paid by the Defendants as

  “kickbacks.”

         As grounds, Defendants would state the following:

         1. The Oxford English Dictionary recognizes informal usage of the term “kickback” to

             mean “an illicit payment made to someone in return for facilitating a transaction or

             appointment.” Whereas remuneration may be used as a neutral term, the word

             kickback carries a strong negative connotation. Use of the locution “kickback” at trial

             is conclusive and prejudicial.

         2. Use of the term lacks any probative value, as any number of less prejudicial



                                                  1


Case 1:18-cr-00011-HSM-CHS Document 162 Filed 06/18/19 Page 1 of 4 PageID #: 776
           synonyms may be employed to refer to remuneration allegedly paid or received by

           Defendants. As shown in paragraph 1 above, the term is prejudicial. Relevant

           evidence can be excluded “if its probative value is substantially outweighed by a

           danger of one or more of the following: unfair prejudice, confusing the issues,

           misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

           evidence.” Fed. R. Evid. 403. Further, the United States has filed a second

           superseding indictment in this case providing a “statement of the essential facts

           constituting the offense charge,” and was able to do so without a single reference to

           “kickbacks.” Fed. R. Crim Pro. Rule 7(c)(1).

        3. Whether any remuneration received or paid by Defendants was in fact a kickback, as

           referred to in 42 U.S.C. §1320a-7b(b)(1), is a matter to be determined by the jury.

           U.S. Const. art. III §2 and U.S. Const. amend. VI.

        4. Fundamental to a fair trial is the presumption of innocence. See Coffin v. U.S., 156

           U.S. 432 (1895). Where the United States labels remuneration allegedly paid or

           received in the instant case as a kickback, it is clearly expressing belief that illicit

           payment has been made, and thusly is denying the Defendants’ presumption of

           innocence. Likewise, use of the term in reference to the Defendants at trial expresses

           to the jury that a crime has been committed and, by implication, the Defendants are

           guilty before the conclusion of the trial.

        5. Use of the term shifts the burden of proof to the Defendants who must then prove that

           a kickback did not occur.

        6. “[It] is unprofessional conduct for the prosecutor to express his or her personal belief



                                                   2


Case 1:18-cr-00011-HSM-CHS Document 162 Filed 06/18/19 Page 2 of 4 PageID #: 777
                or opinion as to the truth or falsity of any testimony or evidence or the guilt of the

                defendant.” U.S. v. Young, 470 U.S. 1 at 8 (1985), quoting ABA Standards for

                Criminal Justice 3-5.8(b)(2d ed. 1980). Were a prosecutor to label remuneration

                allegedly paid or received by a defendant as a kickback, the prosecutor would be

                speaking to the character and credibility of that defendant.

           Wherefore, Defendants respectfully moves this Court prohibit the United States from

  concluding that remuneration in the instant case constitutes kickbacks, before the jury has the

  opportunity to determine the correct nature of such remuneration. Further, Defendants

  respectfully moves this Court to prohibit use of the term at trial to avoid prejudice and permit a

  fair trial.

                                                          Respectfully submitted,


                                                          Thomas Health Law Group, PA

                                                          /s/ Mark S. Thomas
                                                          Mark S. Thomas
                                                          Florida Bar No. 0001716
                                                          Attorney for Jerry Wayne Wilkerson
                                                          5200 SW 91st Terrace, Suite 101-B
                                                          Gainesville, FL 32608
                                                          352-372-9990
                                                          855-629-7101 (fax)

                                                          Eldridge & Blakney PC
                                                          /s/ David Eldridge
                                                          David Eldridge, BPR 012408
                                                          Zachary R. Walden, BPR 035376
                                                          Attorneys for Michael Chatfield
                                                          400 W. Church Avenue
                                                          Knoxville, TN 37902
                                                          865-544-2010




                                                      3


Case 1:18-cr-00011-HSM-CHS Document 162 Filed 06/18/19 Page 3 of 4 PageID #: 778
                                                       O'Shaughnessy & Carter, PLLC

                                                       /s/ Brian L. O’Shaughnessy
                                                       Brian L. O’Shaughnessy, BPR 025991
                                                       Attorney for Kacey Nicholson
                                                       735 Broad St., Suite 1000
                                                       Chattanooga, TN 37402
                                                       423-267-3807
                                                       423-267-3823 (fax)

                                                       Federal Defender Services of E.TN, Inc.

                                                       /s/Gianna Maio
                                                       Gianna Maio, BPR 024579
                                                       Attorney for Billy Hindmon
                                                       One Central Plaza, Suite 600+
                                                       835 Georgia Avenue
                                                       Chattanooga, TN 37402
                                                       423-756-4349
                                                       423-756-4345 (fax)

                                                       R. Dee Hobbs

                                                       /s/R. Dee Hobbs
                                                       R. Dee Hobbs, BPR 10482
                                                       701 Market Street, Suite 1217
                                                       Chattanooga, TN 37402
                                                       (423) 266-6461




                                         Certificate of Service

          I hereby certify that on this 18th day of June 2019, a copy of the foregoing was filed
  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
  system to all parties indicated on the electronic filing receipt. All other parties will be served by
  regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.


                                                         /s/ Brian L. O’Shaughnessy
                                                         Brian L. O’Shaughnessy, BPR 025991




                                                   4


Case 1:18-cr-00011-HSM-CHS Document 162 Filed 06/18/19 Page 4 of 4 PageID #: 779
